t c memo united_states tax_court william t hough and norma hough petitioners v commissioner of internal revenue respondent docket no filed date william t hough pro_se anthony ammirato for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners' joint federal income taxes and accuracy-related_penalties as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners failed to participate in the stipulation process and petitioners failed to appear at trial due however to concern over placement on respondent of the burden_of_proof with regard to a statute_of_limitations issue respondent did not move for dismissal and respondent offered evidence regarding petitioners’ extension of the period of limitations the primary issue for decision is whether petitioners executed a valid consent to extend the time to assess tax with regard to findings_of_fact at the time the petition was filed petitioners resided in basking ridge new jersey petitioners filed their and joint federal_income_tax returns respectively on date and on or after date in early august of because respondent’s audit of petitioners had not been completed respondent requested petitioners to sign a form_872 consent to extend the time to assess tax that would extend the period for assessment of tax for to date respondent mailed the form_872 to - - petitioners for petitioners’ signature and respondent received the form_872 back from petitioners on which petitioners’ names were signed on the signature lines on date respondent’s representative signed the form_872 on date respondent mailed by certified mail the notice_of_deficiency to petitioners for and in which the tax deficiencies and accuracy-related_penalties at issue in this case were determined opinion income taxes generally must be assessed within years after the return was filed sec_6501 taxpayers and respondent however may consent in writing to extend the 3-year period of limitations on assessment see sec_6501 petitioners allege that respondent’s notice_of_deficiency mailed on date was not timely as to the tax deficiencies determined by respondent against petitioners for and generally where taxpayers plead the defense of a lapse of the period of limitations and where prima facie evidence supports the taxpayers’ defense respondent has the burden of introducing evidence to show that the notice_of_deficiency was timely mailed to the taxpayers see 85_tc_535 leatherman v commissioner tcmemo_1989_650 - in determining the validity of a consent to an extension of the period of limitations contract principles are important and we look to objective manifestations of mutual assent to determine the existence of such an agreement see sec_6501 c 93_tc_623 80_tc_1035 in this case respondent has adequately demonstrated that the assessment periods of limitations for both and were open at the time respondent mailed the notice_of_deficiency to petitioners for the credible_evidence indicates that petitioners signed the form_872 on which the period of limitation for was extended to date this form_872 was mailed to petitioners and returned to respondent signed with petitioners’ names petitioners do not deny that the signatures thereon constitute their signatures for respondent’s notice_of_deficiency was obviously timely having been mailed to petitioners on date a number of days before expiration of the period of limitations for we conclude that respondent’s notice_of_deficiency to petitioners was timely as to both and with regard to the underlying tax deficiencies and the accuracy-related_penalties determined by respondent against petitioners for and we find for respondent and we sustain respondent’s determinations against petitioners for lack of evidence see rule to reflect the foregoing and due to a concession of one issue by respondent decision will be entered under rule
